Mr. Justice Scott delivered the opinion of the Court. It was not indispensable to the maintainance of the suit, that the affidavits should have been previously exhibited to the administrator; nor was this a case where costs should have been adjudged against the plaintiff below, because the suit was controverted. Dig., p. 127, ch. 4, sec. 94. The other question, as to the statute of limitations, has been settled in the case of King Houston vs. The State Bank, decided during the present term. Finding no error in the record, the judgment must be affirmed.